DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract reads "The present disclosure relates to..." which contains implied phraseology.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second connector of claims 12 and 26 must be shown or the feature(s) canceled from the claim(s), as it is unclear whether the second connector refers to first connection portion 300.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 objected to because of the following informalities: 
“whereinthe" should read "wherein the”.  
“…at least two muscles related to each other at least two muscles included in the abdominal muscle” presents awkward wording requiring clarification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There are insufficient antecedent bases for the limitations in these claims:
Claim 2 recites the limitation "the same power".
Claim 5 and 17 recites the limitation "the cycle".
Claim 25 recites the limitation "the power of the Rf energy" and “the RF energy”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman (US 20120283800 A1) in view of Shahriari (US 20190167988 A1).
Re. claim 1 and 13, Perryman discloses a stimulation apparatus/method comprising a body a body (figure 2, implanted neural stimulator 114); 
an RF generator disposed in the body; an RF modulator disposed in the body and configured to be able to adjust RF energy generated by the RF generator (figure 1, programmer module 102 controls RF pulse generator module 106 to allow parameters to be adjusted, paragraph 0051); 
a controller controlling the RF generator and the RF modulator in accordance with a treatment mode such that the RF energy can be transmitted to the electrode pads (figure 1, programmer module 102 controls RF pulse generator module 106 to allow parameters to be adjusted, paragraph 0051), wherein the plurality of electrode pads is configured to be able to be attached to at least two points to be able to stimulate at least two muscles that are anatomically distinguished and related to each other in the muscles of a human body (abstract – system includes one or more electrodes where RF stimulation is applied), and the controller is configured to be able to apply the RF energy in different patterns in accordance with selection of the treatment mode by a user (paragraph 0050 – “A closed loop feedback control method can be used in which the output signals from the implanted wireless neural stimulator module 114 are monitored and used to determine the appropriate level of neural stimulation current for maintaining effective neuronal activation, or, in some cases, the patient can manually adjust the output signals in an open loop control method”).
Perryman does not explicitly disclose EMS electrode pads used to stimulate muscles, but Shahriari discloses an EMS stimulation system comprising electrode pads 195a-c used for EMS therapy (paragraph 0033) as well as disclosing known methods of RF transmission (paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known elements of EMS electrode pads into the system of Perryman in order to provide treatment to target muscles of interest to achieve a desired result.

Re. claims 2 and 14, Shahriari further discloses wherein the treatment mode includes an RF energy application pattern that stimulates the at least two muscles related to each other simultaneously with the same power or alternately (paragraph 0005 – “The electrical stimulation therapy can be enhanced by determining the appropriate level of power and/or duration of the electrical pulse, the pulse width, the phase characteristics (monophasic, biphasic, triphasic, polyphasic, symmetric), frequency, waveform shapes (sinusoidal, square, triangular, trapezoidal, sawtooth, custom), duty cycle, work cycle on/off times, work cycle ramp type”).  

Re. claims 3-8 and 15-20 and 25, the combined invention teaches the claimed invention but does not explicitly teach the stimulation patterns/parameters (cycle, time period, etc.) but Shahriari discloses that it is known to modify/enhance the stimulation therapy  to an appropriate level by modifying parameters such as power, duration, phase characteristics, and cycles (paragraph 0005 – “The electrical stimulation therapy can be enhanced by determining the appropriate level of power and/or duration of the electrical pulse, the pulse width, the phase characteristics (monophasic, biphasic, triphasic, polyphasic, symmetric), frequency, waveform shapes (sinusoidal, square, triangular, trapezoidal, sawtooth, custom), duty cycle, work cycle on/off times, work cycle ramp type”; paragraph 0121 - “Some further embodiments include an integrated biofeedback system that provides an interactive real-time monitoring and visualization of the muscle contractions. For example, some embodiments include a mobile application and database that provides a tool for managing the EMS delivery, biofeedback monitoring and display, and collection, storage of data”). As finding the optimal modes/parameters would not require undue experimentation and there would have been a reasonable expectation of success in finding the optimal stimulation modes/parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different stimulation parameters in order to stimulate the muscle to achieve a desired result, such as pain relief.

Re. claims 12 and 26, Shahriari further teaches a plate-shaped base; a plurality of electrodes disposed on the bottom of the base; a plurality of connectors disposed through the base in a thickness direction and configured to be electrically connected with the plurality of electrodes, respectively, at sides (figures 2-3 discloses pad electrodes 195 with wires/leads/connectors to stimulate the muscle/nerve), but does not teach a second connector and virtual sections divided on the bottom of the base by a plurality of virtual first lines and a plurality of virtual second lines, 25the first lines form a path extending from a center of the bottom to an edge of the base, and the second lines are annular paths with the center of the base inside, but it is reminded that for a second connector that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and for the virtual lines that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate/try the known elements of a second connector and virtual lines to provide and receive the stimulation pulses to stimulate the target muscle region of interest.

Claims 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman (US 20120283800 A1) in view of Shahriari (US 20190167988 A1) as applied to claims above, and further in view of Dar (US 2012/0203156 A1).
Re. claims 9-10 and 21-22, the combined invention teaches the claimed invention except stimulating a flexor and extensor muscle, but Dar discloses that is known for an electrical stimulation system using electrode pads with RF signal communication to be configured to stimulate “at least one of a flexor muscle located in the forearm and at least a portion of the electrode(s) 134 can stimulate at least one of the extensor muscles located in the forearm“ (paragraph 0057); therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known techniques as taught by Dar into the combined invention in order to treat a target muscle region of interest (Dar abstract).

Re. claim 11 and 23, the combined invention teaches the claimed invention but does not explicitly teach the stimulation patterns/parameters (cycle, time period, etc.) adjustments, but Shahriari discloses that it is known to modify/enhance the stimulation therapy  to an appropriate level by modifying parameters such as power, duration, phase characteristics, and cycles (paragraph 0005 – “The electrical stimulation therapy can be enhanced by determining the appropriate level of power and/or duration of the electrical pulse, the pulse width, the phase characteristics (monophasic, biphasic, triphasic, polyphasic, symmetric), frequency, waveform shapes (sinusoidal, square, triangular, trapezoidal, sawtooth, custom), duty cycle, work cycle on/off times, work cycle ramp type”; paragraph 0121 - “Some further embodiments include an integrated biofeedback system that provides an interactive real-time monitoring and visualization of the muscle contractions. For example, some embodiments include a mobile application and database that provides a tool for managing the EMS delivery, biofeedback monitoring and display, and collection, storage of data”). As finding the optimal modes/parameters would not require undue experimentation and there would have been a reasonable expectation of success in finding the optimal stimulation modes/parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different stimulation parameters in order to stimulate the muscle to achieve a desired result, such as pain relief.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman (US 20120283800 A1) in view of Shahriari (US 20190167988 A1) as applied to claims above, and further in view of Castel (US 2009/0319003 A1).
Re. claim 24, the combined invention teaches the claimed invention except stimulating the two muscles included in the abdominal muscle, but Castel discloses that is known for an electrical stimulation system using electrode pads to be configured to stimulate “agonist/antagonist muscle pairs include abductors/adductors, flexors/extensors, supinators/pronators, protractors/retractors, and evertors/inverters” (paragraph 0010) as well as stimulating the abdominal muscle areas shown in figures 3D-3E; therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try stimulating the flexors/extensors of the abdominal muscle as taught by Castel into the combined invention in order to treat a target muscle region of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792